DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 10-20 are objected to because of the following informalities:  
The word “ach” in claim 1, line 2 should be “each”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, 18 and 19 of U.S. Patent No. 11,087,850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 10-20 are anticipated by claims1-4, 6-16, 18 and 19 of the patent.
Regarding claim 1: Claim 1 of the patent recites in a memory string of thin-film storage transistors sharing a common source line and a common bit line, each thin-film storage transistor being associated with a conductor (“word line’), which serves as the thin-film storage transistor’s gate electrode, a method for reading a selected one of the thin-film storage transistors, the selected thin-film storage transistor being previously configured to have a threshold voltage, the method comprising:
using a capacitive coupling technique, creating a voltage difference between the common source line and the common bit line (claim 1, lines 11-18);
applying a read voltage on the gate electrode of the selected storage transistor, the read voltage being selected to cause the selected thin-film storage transistor in be conducting or non-conducting, depending on the configured threshold voltage; and
sensing a current in the selected thin-film storage transistor to determine whether the selected thin-film storage transistor is conducting or non-conducting (claim 1, lines 26-29).
Regarding claim 2: Claim 1 of the patent recites the method of Claim 1, wherein the capacitive coupling technique comprises:
initializing the common bit line and the common source line to a predetermined voltage (claim 1, lines 8-9); and
effectuating the voltage difference by changing a potential between the common source line and a conductor in the vicinity of the common source line (claim 1, lines 11- 18).
Regarding claim 3: Claim 2 of the patent recites the method of claim 2, wherein the conductor in the vicinity of the common source line comprises a word line associated with a thin-film storage transistor in the memory string other than the selected thin-film storage transistor.
Regarding claim 4: Claim 3 of the patent recites the method of Claim 2, wherein the predetermined voltage is between a power supply voltage and another reference voltage.
Regarding claim 5: Claim 15 of the patent recites the method of Claim 4, wherein the common source line is electrically isolated from the power supply voltage or a source of the reference voltage, except when a current path is enabled to initialize the common bit line and the common source line to the predetermined voltage.
Regarding claim 6: Claim 15 of the patent recites the method of Claim 5, wherein the current path is disabled prior to applying the read voltage.
Regarding claim 7: Claim 16 of the patent recites the method of claim 3, wherein the common source line is initialized to the predetermined voltage by a selection device or circuit that electrically connects the common bit line to the common source line.
Regarding claim 8: Claim 7 of the patent recites the method of claim 2, wherein the predetermined voltage is substantially a power supply voltage or another reference voltage.
Regarding claim 10: Claim 6 of the patent recites the method of claim 8, further comprising determining whether or not the voltage on the common bit line crosses a discriminating level.
Regarding claim 11: Claim 9 of the patent recites the method of claim 10, wherein the discriminating level is a PMOS threshold voltage below a power supply voltage.
Regarding claim 12: Claim 4 of the patent recites the method of claim 8, further comprising determining whether or not a voltage on the common bit line crosses a discriminating level within a predetermined period of time after the read voltage is applied to the word line.
Regarding claim 13: Claim 1 of the patent recites the method of Claim 1, wherein the current sensed is inferred from sensing a current flowing into or out of the common source line (claim 1, lines 26-29)
Regarding claim 14: Claim 18 of the patent recites the method of claim 1, wherein (i) the memory string (“the first memory string”) is associated with a second memory string of thin-film storage transistor substantially configured in the same manner as the first memory string, (ii) the common source line of the second memory string is electrically coupled to the common source line of the first memory string, and (iii) the common bit line of the first memory string is electrically isolated from the common bit line of the second memory string.
Regarding claim 15: Claim 19 of the patent recites the method of claim 14, wherein the voltage difference is created at least in part by changing a potential on a word line associated with a thin-film storage transistor in the second memory string.
Regarding claim 16: Claim 10 of the patent recites the method of claim 1, wherein the current is sensed in an operational amplifier.

Regarding claim 17: Claim 11 of the patent recites the method of claim 1, wherein the current is sensed in a differential amplifier.
Regarding claim 18: Claim 12 of the patent recites the method of claim 1, wherein the current is sensed prior to the current reaches a predetermined level, but after sensing a voltage on the common bit line crossing a discriminating point.
Regarding claim 19: Claim 13 of the patent recites the method of claim 1, wherein the predetermined voltage is substantially the power supply voltage less an NMOS transistor threshold voltage.
Regarding claim 20: Claim 14 of the patent recites the method of claim 19, wherein a selection device connects, prior to sensing the current, an input terminal of a sensing circuit in a unidirectional conduction mode with the common bit line.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,672,484. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.

Response to Arguments
Applicant has not provided an appropriate terminal disclaimer to obviate the double-patenting rejection; therefore, the double-patenting rejection of claims 1-8 and 10-20 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827